

	

		II

		109th CONGRESS

		1st Session

		S. 180

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Kyl introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Ilko Vasilev Ivanov,

		  Anelia Marinova Peneva, Marina Ilkova Ivanova, and Julia Ilkova

		  Ivanova.

	

	

		

			1.

			Permanent residence

			In the administration of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1101 et seq.), Ilko Vasilev Ivanov, Anelia Marinova Peneva,

			 Marina Ilkova Ivanova, and Julia Ilkova Ivanova shall be held and considered to

			 have been lawfully admitted to the United States for permanent residence as of

			 the date of the enactment of this Act upon payment of the required visa

			 fees.

		

			2.

			Reduction of number of available visas

			Upon the granting of permanent

			 residence to Ilko Vasilev Ivanov, Anelia Marinova Peneva, Marina Ilkova

			 Ivanova, and Julia Ilkova Ivanova as provided in this Act, the Secretary of

			 State shall instruct the proper officer to reduce by the appropriate number

			 during the current fiscal year the total number of immigrant visas available to

			 natives of the country of the aliens’ birth under subsection (a) of section 203

			 of the Immigration and Nationality Act

			 (8 U.S.C.

			 1153).

		

